DETAILED ACTION
RE: Dayyani et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3	Claims 1-6 and 8-9 are pending. Claim 7 is canceled. Claims 1 and 3 have been amended. 
4.	Claims 1-6 and 8-9 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 1/20/2021 has been considered by the examiner.

Rejections Withdrawn
6.	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Lou et al. (Cancer Biomarkers, June 2014, 14: 207-214), in view of Niklinski (J. Cardiovasc Surg., 1995, 36:501-4, IDS filed on 6/14/2018), Yamashita et al. (Tumor Biol., 2012, 33: 
7.	The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of applicant’s cancellation of the claim.  

Rejections Maintained
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-6 and 8-9 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
	The response states that the judicial exception of "an increased value (amount or concentration) of HE4 relative to the control is indicative of the relapse of a lung adenocarcinoma" and "an increased combined value of HE4 and CYFRA 21-1 relative to the control is indicative of the relapse of a lung adenocarcinoma" is not what is claimed. What is claimed are methods of detecting a relapse of a lung adenocarcinoma in an individual being monitored for relapse of lung adenocarcinoma. Therefore, the claims are not directed to the judicial exceptions under prong one of step 2A of the 
Applicant’s arguments have been carefully considered but are not persuasive. The claims meet prone one of step 2A because the claims recite a law of nature, a natural phenomenon or an abstract idea. Claim 1 specifically recites a law of nature which is “wherein an increased amount or concentration of HE4 relative to the control is indicative of the relapse of the lung adenocarcinoma in the individual being monitored for the relapse of the lung adenocarcinoma” (see the last three lines of claim 1). Claim 3 specifically recites a law of nature which is “wherein an increased combined value relative to the control is indicative of the relapse of the lung adenocarcinoma in the individual being monitored for the relapse of the lung adenocarcinoma” (see the last three lines of claim 3). The term “a relapse of a lung adenocarcinoma” is a recurrence of lung adenocarcinoma. Detecting a relapse of a lung adenocarcinoma still is detecting lung adenocarcinoma (a return of a lung adenocarcinoma). Claims 3-5 specifically recite abstract ideas which are “comparing the amount or concentration determined in step (a) to the amount or concentration as established in a control”, “comparing the combined value for the markers HE4 and CYFRA 21-1 to a combined value as established in a control”,  “obtained a combined value of the amount or concentration of HE4 and 

    PNG
    media_image1.png
    625
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    656
    media_image2.png
    Greyscale

In the instant case, steps (i) and (ii) are insignificant extra-solution activity. Data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims also fail to apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, or improve to the functioning of a compute or any other technology or technical field. Applicant’s arguments that the claimed methods represent an improvement in the use of HE4 expression as a monitoring marker in patients being monitored for relapse of lung adenocarcinoma are not persuasive because the correlation between HE4 or HE4+CYFRA 21-1 and relapse of lung adenocarcinoma is law of nature or natural phenomenon. The specification has not provide sufficient details such that on of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.
The claims also fail to meet step 2B because the additional elements were well known and conventional in the art as evidenced by Yamashita et al. (Tumor Biol., 2012, 
Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.

New Grounds of Rejection13 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (Tumor Biol., 2012, 33: 2365-2370, IDS filed on 6/14/2018), as evidenced by Lou et al. (Cancer Biomarkers, June 2014, 14: 207-214, attached to the office action mailed on 6/10/2020) and Exhibit A (attached to the office action mailed on 11/20/2020).
Yamashita et al. teaches detecting serum levels of HE4 in lung adenocarcinoma patients after their cancers have been surgically removed (see page 2366). Yamashita et al. teaches that complete resection of tumor, that is, R0 operation, showed a significant decrease of HE4 under the cut-off point (page 2369, right column), and postoperative increase of HE4 serum level showed a significant correlation with recurrence (Figs. 1, 4, abstract, and page 2365, column 1, para 1). Yamashita et al. teaches that all samples from recurrent cases were collected at the time when any evidences of recurrences were suspected by imaging test (page 2366, column 2, para 2). These patients meet the limitation of individuals being monitored for the relapse (recurrence) of the lung adenocarcinoma. Fig. 4 shows detecting recurrence (relapse) by comparing the level of HE4 to a level of control. Patients having complete resection . 
	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (Tumor Biol., 2012, 33: 2365-2370, IDS filed on 6/14/2018), as evidenced by Lou et al. (Cancer Biomarkers, June 2014, 14: 207-214, attached to the office action mailed on 6/10/2020) and Exhibit A (attached to the office action mailed on 11/20/2020), in view of Kao et al. (Lung, 1999, 177:333-337) and Lebowitz et al. (US 2013/0196868A1, pub. date: 8/1/2013).
The teachings of Yamashita et al. have been set forth above as they apply to claims 1, 6, 8 and 9.
Yamashita does not teach detecting CYFRA 21-1. Yamashita does not teach further obtaining a combined value by weighted calculation of the levels of HE4 and CYFRA 21-1 in the samples. However, these deficiencies are made up for in the teachings of Kao and Lebowitz et al.
	Kao et al. teaches detecting serum levels of CYFRA 21-1 and CEA in lung adenocarcinoma patients before the operation and 1 week, 1 month, 3 months, 6 months, 9 months, and 12 months after surgery for the early detection of recurrence (abstract). The results revealed that the mean serum values of either CYFRA 21-1 or CEA were significantly higher until 9 and 12 months after surgery in the 20 patients with recurrent adenocarcinoma compared with the 30 patients without recurrent adenocarcinoma (abstract and Fig. 1 reproduced below). Kao et al. teaches that all the 50 patients received surgery for cure (which meets the limitation of claim 9 that the patients have been successfully treated when relapse is not detected). Kao et al. teaches that CYFRA 21-1 was detected by sandwich assay using two monoclonal antibodies against sterically remote sites on the CYFRA 21-1, the first being coated on the ELISA solid surface, the second was used as a tracer (page 334, paragraph 5). Kao et al. teaches that between the two groups of patients (with recurrence and without recurrence), difference became significant (p<0.005) at 9 and 12 months after surgery (page 335, paragraph 1 and Fig. 1 reproduced below).

    PNG
    media_image3.png
    968
    1330
    media_image3.png
    Greyscale

Lebowitz et al. teaches that use of the markers in the panel may each contribute equally to the composite score or certain biomarkers may be weighted wherein the markers in a panel contribute a different weight to the final composite score ([0051], The weighted score can be calculated by multiplying the AUC by a factor for a marker and then dividing by the false positive % based on a ROC curve ([0066]). Thus, markers with high specificity can be given a greater score ([0067]). Lebowitz et al. teaches that foundation for assessing the parameters for weighing can be obtained by determining presence of a marker in a population of patients with lung cancer and in normal individuals ([0068]) (which meets the limitation of claim 6 that weighting factors are obtained by analyzing a reference population).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of 
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used a weighted score of HE4 and CYFRA 21-1 for detecting tumor recurrence in view of Lebowitz. One of .

14.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (Tumor Biol., 2012, 33: 2365-2370, IDS filed on 6/14/2018), as evidenced by Lou et al. (Cancer Biomarkers, June 2014, 14: 207-214, attached to the office action mailed on 6/10/2020) and Exhibit A (attached to the office action mailed on 11/20/2020), in view of Stieber et al. (Anticancer Research, 1999, 19:2665-2668), and Lebowitz et al. (US 2013/0196868A1, pub. date: 8/1/2013).
	The teachings of Yamashita et al. have been set forth above as they apply to claims 1, 6, 8 and 9.
Yamashita does not teach detecting CYFRA 21-1. Yamashita does not teach further obtaining a combined value by weighted calculation of the levels of HE4 and CYFRA 21-1 in the samples. However, these deficiencies are made up for in the teachings of Stieber and Lebowitz et al.
	Stieber et al. teaches detecting serum levels of CYFRA 21-1 in NSCLC (including lung adenocarcinoma) patients following R0-resection with a median follow up of 22.7 months (abstract and Table 1). After R0-resection, patients had no sign of tumor burden 
Lebowitz et al. teaches that use of the markers in the panel may each contribute equally to the composite score or certain biomarkers may be weighted wherein the markers in a panel contribute a different weight to the final composite score ([0051], The weighted score can be calculated by multiplying the AUC by a factor for a marker and then dividing by the false positive % based on a ROC curve ([0066]). Thus, markers with high specificity can be given a greater score ([0067]). Lebowitz et al. teaches that foundation for assessing the parameters for weighing can be obtained by determining presence of a marker in a population of patients with lung cancer and in normal individuals ([0068]) (which meets the limitation of claim 6 that weighting factors are obtained by analyzing a reference population).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yamashita and Stieber to detect both HE4 and CYFRA 21-1 in sera of lung adenocarcinoma patients following R0 tumor resection (who have been successfully treated with lung adenocarcinoma) for purpose of early detection of tumor recurrence (relapse) in view of cited references. One of ordinary skill in the art would have been motivated to do so because Yamashita teaches that serum HE4 is a maker for detecting lung adenocarcinoma recurrence, and teaches that addition of HE4 to CEA (combining markers) showed improvement of sensitivity, Stieber et al. teaches that CYFRA 21-1 possess a high specificity and sensitivity in the detection of recurrent disease of patients suffering from NSCLC including lung adenocarcinoma (abstract), and it was well known in the art that combining markers often provides improvement of sensitivity and/or specificity of the diagnosis. One of ordinary skill in the art would have been motivated to detect both HE4 and CYFRA 21-1 with a reasonable expectation of success because each of them was shown in the art to be a useful marker for detecting recurrence of lung adenocarcinoma. 
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used a weighted score of 

Conclusion
15. 	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HONG SANG/           Primary Examiner, Art Unit 1643